UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7590


DELONTE KINGSBERRY,

                Petitioner - Appellant,

          v.

STATE OF MARYLAND,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:12-cv-01556-AW)


Submitted:   January 17, 2013             Decided:   January 22, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Delonte Kingsberry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Delonte          Kingsberry      seeks      to     appeal    the        district

court’s    order   denying          his   Fed.    R.    Civ.   P.   60(b)     motion    for

reconsideration         of    the    district      court’s      2007     order       denying

relief on his 28 U.S.C. § 2254 (2006) petition.

            To the extent Kingsberry’s motion is a true Rule 60(b)

motion, the order is not appealable unless a circuit justice or

judge     issues   a     certificate         of    appealability.              28    U.S.C.

§ 2253(c)(1)(A) (2006); Reid v. Angelone, 369 F.3d 363, 369 (4th

Cir.    2004).      A certificate           of    appealability        will    not    issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2006).                   When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district    court’s      assessment         of    the    constitutional        claims    is

debatable    or    wrong.           Slack   v.    McDaniel,      529    U.S.     473,   484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at   484-85.       We    have       independently        reviewed      the    record    and

conclude that Kingsberry has not made the requisite showing.



                                             2
            To the extent that Kingsberry intended his Rule 60(b)

motion to function as a request for authorization to file a

successive § 2254 petition, we deny the request.                            United States

v. Winestock, 340 F.3d 200, 208 (4th Cir. 2003).                              In order to

obtain authorization to file a successive § 2254 petition, a

prisoner must assert claims based on either: (1) a new rule of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review; or (2) newly

discovered       evidence,         not        previously          discoverable       by    due

diligence, that would be sufficient to establish by clear and

convincing       evidence     that,          but       for   constitutional      error,     no

reasonable factfinder would have found the petitioner guilty of

the    offense.        28   U.S.C.       §    2244(b)(2)          (2006).     Kingsberry’s

claims do not satisfy either of these criteria.                             Therefore, we

deny authorization to file a successive § 2254 petition.

            Accordingly, we deny a certificate of appealability,

deny leave to proceed in forma pauperis, and dismiss the appeal.

We    dispense    with      oral   argument            because     the   facts   and      legal

contentions      are    adequately           presented       in    the   materials     before

this court and argument would not aid the decisional process.

                                                                                  DISMISSED




                                                   3